           Case 3:21-cv-01644-MMC Document 16 Filed 03/10/21 Page 1 of 2




 1    MARK D. FLANAGAN
      CA Bar No. 130303
 2    mark.flanagan@wilmerhale.com
      WILMER CUTLER PICKERING
 3
        HALE AND DORR LLP
 4    2600 El Camino Real, Suite 400
      Palo Alto, California 94306
 5    Telephone: (650) 858-6047
      Facsimile: (650) 858-6100
 6
      Attorneys for Plaintiff
 7
      TWITTER, INC.
 8

 9                                     UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
10                                       (SAN FRANCISCO DIVISION)
11   TWITTER, INC.,                                   Case No. 3:21-cv-01644-MMC
12                             Plaintiff,             Hon. Maxine M. Chesney
13           v.                                       AFFIDAVIT OF SERVICE RE
                                                      SUMMONS AND COMPLAINT,
14   KEN PAXTON,                                      MOTION FOR TEMPORARY
     in his official capacity as Attorney             RESTRAINING ORDER, AND OTHER
15                                                    CASE FILNGS/ORDERS
     General of Texas,
16
                               Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

      Twitter, Inc. v. Ken Paxton,                1                            AFFIDAVIT OF SERVICE
      Case No: 3:21-cv-01644
Case 3:21-cv-01644-MMC Document 16 Filed 03/10/21 Page 2 of 2
